Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 22, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145594(19)(20)                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  ______________________________                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,                                     SC: 145594
                                                                    COA: 307728
  v                                                                 Wayne CC: 1995-003838-FH

  WILLIAM CRAIG GARRETT,
             Defendant-Appellant.
  ______________________________/

         On order of the Chief Justice, the motion by Omar Rashad Pouncy to file an
  amicus curiae brief is GRANTED. The amicus curiae brief received on July 25, 2013, is
  accepted for filing. It is further ordered that Edward Donald Burley’s motion to waive
  fees and costs is GRANTED but that his motions for immediate consideration to stay
  proceedings and for reconsideration of the July 15, 2013 order denying the motion to file
  an amicus curiae brief are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 22, 2013
                                                                               Clerk